Affirmed and Majority and Dissenting Opinions filed August 26, 2014




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00463-CV

                          JAWED MANJLAI, Appellant

                                         V.

                     NABILA HAMID MANJLAI, Appellee

                    On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-44182

                      MAJORITY OPINION


      Following a jury trial, the trial court awarded Nabila Hamid Manjlai an
annulment of her marriage to Jawed Manjlai. In this appeal, Jawed Manjlai
contends the trial court’s denials of his motions for judgment notwithstanding the
verdict (“JNOV”) and for new trial were improper because the evidence is legally
and factually insufficient to support the jury’s findings. We affirm.
                                   BACKGROUND

      Nabila is a citizen of the United States living in Houston, Texas. Jawed was
born in Pakistan and came to the United States on a visitor’s visa in October 2006.
Nabila and Jawed were introduced to each other by a marriage broker retained by
Jawed and his family. The two met in Houston in November 2007, and with the
agreement of both families, were engaged in January 2008. Nabila agreed to
sponsor Jawed for permanent United States residency (a “green card”) after their
marriage.

      Nabila and Jawed were married by civil proceedings in Texas on February 1,
2008. Nabila filed a green card application for Jawed on February 6, 2008. In
accordance with their faith, the parties married in the Islamic tradition on March
20, 2008. In February 2011, Jawed’s green card application was approved. In July
2011, Nabila learned from others in her community that Jawed had terminated their
marriage through a ceremony according to Islamic tradition.

      Nabila filed this action in Harris County District Court in July 2011, seeking
an annulment of her civil marriage to Jawed on the grounds that Jawed used fraud
to induce her into the marriage. At trial, Nabila presented evidence to show that
Jawed entered into the marriage solely as part of a scheme to obtain a green card
for himself and to induce Nabila’s family to provide various material benefits to
himself and his family.

      Testimony showed that Jawed and his family were in the United States
illegally at the time they retained the marriage broker. Nabila testified that Jawed’s
family campaigned for a civil marriage immediately after the engagement,
followed by filing a green card application. Jawed’s family requested a six- to
nine-month delay for the religious marriage, which Nabila’s family rejected. After
their religious marriage, Nabila moved with Jawed across the country to Boston,
                                          2
then to Atlanta. Nabila testified that Jawed’s parents moved in with them into their
one-bedroom apartment in Boston shortly after the move.

      Nabila testified that, during this time, Jawed never showed her any
expressions of love. Furthermore, Nabila testified that Jawed never bought her
flowers or presents. Nabila explained that it felt like they “were just roommates,”
and that Jawed’s family would frequently whisper in other parts of the apartment
where she was not able to hear. Due to frequent fighting and arguments between
Nabila and Jawed’s mother, Nabila expressed her desire to move back to Houston
with her family. Shortly after Nabila filed a portion of Jawed’s green card
application that required proof of their residence together, Jawed bought Nabila a
ticket to return to Houston alone.

      The evidence also showed several episodes in which Nabila’s family loaned
money to Jawed’s family that was never repaid, as well as jewelry that was never
returned. Nabila and her father, Abdul Zakaria, testified that, according to
Pakistani tradition, the Zakaria family advanced a $20,000 loan to the Manjlai
family to pay for their portion of the wedding costs. Shortly after the civil wedding
ceremony, Jawed was detained by Immigration and Customs Enforcement
officials. Abdul testified that the Zakaria family loaned $16,500 to the Manjlai
family for attorney’s fees, a bond deposit, and filing fees on Jawed’s behalf with
the expectation and assurance that these sums would be repaid. As part of the
Islamic wedding ceremony, the Zakarias entrusted Jawed’s mother with over
$25,000 in gold jewelry that belonged to Nabila. At the time of trial, none of the
above amounts had been repaid and none of the jewelry had been returned to
Nabila or the Zakaria family.

      Evidence at trial showed that Nabila had applied for a student loan from
Chase Bank about sixth months after the marriage, but Jawed later told Nabila she

                                         3
had been denied the loan. Nabila testified that she subsequently learned the loan
had been approved for $2,500, although Jawed had cashed the check without
telling her.

       After Jawed’s green card application was approved in February 2011, he
traveled from Atlanta to Houston to retrieve the card from Nabila and her family.
While Jawed was in Houston, Abdul Zakaria directed him to bring back or replace
Nabila’s gold, to repay money that was loaned to the Manjlai family, to ensure his
parents moved home to Pakistan, and to be a better person. Similarly, Nabila asked
Jawed to sign a hand-written contract stating that, among other things, Jawed
would never lie to Nabila and would never apply for a green card for his family
members. Nabila threatened to leave the marriage if Jawed did not comply with
this new set of promises. Jawed signed the document on July 5, 2011. Nabila
testified that Jawed avoided picking up her calls for the next five days. Text
message conversations in the record reflect that Jawed repeatedly assured Nabila
that he would meet Abdul Zakaria’s demands.

       Nabila testified that Jawed texted her on July 10, 2011, stating “it’s all
over.” Three days after the text, Nabila learned through a community member that
Jawed had divorced her according to Islamic tradition. Nabila testified that her
reputation was damaged in her community when Jawed divorced her. Furthermore,
Nabila testified that she first realized the marriage was a fraud when Jawed
divorced her without explanation.

       Finally, testimony revealed that Jawed had discussed marriage and a
subsequent green card application with another woman, Anam Syed, shortly before
he agreed to marry Nabila. Syed testified that she met Jawed through an online
dating website, and had informally agreed to marry him before his engagement to
Nabila. Additionally, Syed testified that Jawed understood she was an American

                                        4
citizen, and that the two spoke “in detail” about the possibilities of Syed
petitioning for Jawed’s green card. Testimony at trial showed that neither Jawed
nor his family disclosed to Nabila that Jawed was informally engaged to Syed.

        At the end of the trial, the jury reached a verdict determining Jawed had used
fraud to induce Nabila into the marriage and that Nabila had stopped cohabitating
with Jawed after discovering the fraud. Jawed’s motions for a JNOV and for a new
trial were denied. This appeal followed.

                                ISSUES AND ANALYSIS

        Jawed contends that the evidence is legally and factually insufficient to
support the trial court’s denial of his motion for JNOV and motion for new trial.
Because Jawed has not preserved error as to his factual sufficiency argument, we
address only his legal sufficiency argument.

   I.      Standard of Review and Applicable Law

        The trial court’s denial of a motion for JNOV is reviewed under a legal
sufficiency standard. Manon v. Solis, 142 S.W.3d 380, 387 (Tex. App.—Houston
[14th Dist.] 2004, pet. denied). When reviewing a trial court’s ruling on a motion
for new trial, we generally apply the abuse-of-discretion standard. Memon v.
Shaikh, 401 S.W.3d 407, 416 (Tex. App.—Houston [14th Dist.] 2013, no pet.). But
if, as in this case, the motion for new trial is based on a challenge to the sufficiency
of the evidence supporting the verdict, then we review the trial court’s denial of the
motion by applying the standard of review that corresponds to the sufficiency
challenge. Id. A complaint of factual insufficiency of the evidence to support a jury
finding must have been raised in a motion for new trial. See Tex. R. Civ. P.
324(b)(2) and (3); Cecil v. Smith, 804 S.W.2d 509, 510 (Tex. 1991). Here, Jawed’s
motion for new trial alleges only that there is no evidence to support the jury’s
verdict; it does not raise any issue regarding the factual sufficiency of the evidence.
                                           5
Therefore, Jawed has failed to preserve his factual sufficiency issue and we do not
address it.

      The test for legal sufficiency is whether the evidence at trial would enable
reasonable and fair-minded people to reach the verdict under review. City of Keller
v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005). When reviewing the legal sufficiency
of the evidence, we consider the evidence in the light most favorable to the verdict
and indulge every reasonable inference to support it. Id. at 822. We credit
favorable evidence if a reasonable juror could and disregard contrary evidence if a
reasonable juror could not. Id. Because jurors are the sole judges of the credibility
of witnesses and may choose to believe one witness and disbelieve another, we
must not substitute our opinion for that of the jury. See id. at 819. It is the role of
the jury to resolve conflicts in the evidence; accordingly, we must review the
evidence in a light favorable to the verdict and assume that jurors resolved all
conflicts in accordance with that verdict. Id. at 820.

      Fraudulent inducement is established by proving that a false material
representation was made that was known to be false when it was made, was
intended to be acted upon, was relied upon, and caused injury. Leax v. Leax, 305
S.W.3d 22, 29 (Tex. App.—Houston [1st Dist.] 2009, pet. denied). A promise of
future performance is actionable as a false representation if the promise was made
with no intention of performing at the time it was made. Aquaplex, Inc. v. Rancho
La Valencia, Inc., 297 S.W.3d 768, 774 (Tex. 2009) (per curiam) (citations
omitted). While breach of a contract alone is not evidence that a party did not
intend to perform, breach combined with slight circumstantial evidence of fraud is
enough evidence to support a verdict for fraud. Id. at 775. A party’s intent is
determined at the time the party made the representation, but it may be inferred
from the party’s subsequent acts after the representation is made. Id.

                                           6
   II.      Analysis

         At the conclusion of trial, the jury found that Jawed used fraud to induce
Nabila into the marriage and that Nabila did not voluntarily cohabitate with Jawed
after realizing the fraud. Pursuant to section 6.107 of the Texas Family Code, the
trial court entered a judgment granting Nabila an annulment of the marriage.
Section 6.107, entitled “Fraud, Duress, or Force,” provides:

         The court may grant an annulment of a marriage to a party to the
         marriage if:
         (1) the other party used fraud, duress, or force to induce the petitioner
             to enter into the marriage; and
         (2) the petitioner has not voluntarily cohabited with the other party
             since learning of the fraud or since being released from the duress
             or force.
Tex. Fam. Code § 6.107.

         Jawed first asserts that there is no evidence to support the jury’s verdict
because: (1) all of the alleged false representations occurred during the marriage,
not before, and therefore cannot support a claim for inducement; and (2) the
evidence established that Nabila continued cohabitating with Jawed after
discovering the alleged fraud. Furthermore, Jawed contends that all previous Texas
cases in which annulments were granted are “based on some objective facts,” and
this case presents no such objective facts.

         Our review of the record reveals legally sufficient evidence from which a
reasonable juror could infer that Jawed used fraud to induce Nabila into marriage.
Even though Jawed contends that any false representations were made during,
rather than before, the marriage, the record reveals circumstantial evidence from
which a jury could infer that Jawed made false representations intended to induce
Nabila into executing the civil ceremony. See Aquaplex, 297 S.W.3d at 775

                                            7
(“While breach of the contract alone is not evidence that a party did not intend to
perform, ‘breach combined with slight circumstantial evidence of fraud’ is some
evidence of fraudulent intent, enough to support a verdict.”). Jawed’s insistence on
a green card application, his refusal to pay back various loans, and his informal
engagement with another woman with whom he discussed obtaining a green card
immediately before his engagement to Nabila all support the conclusion that Jawed
only intended to marry Nabila for reasons other than fulfilling his marital vows.
This conclusion is also supported by Jawed divorcing Nabila by Islamic tradition
soon after he obtained his green card. Thus, the jury reasonably could infer that
Jawed’s marriage vows, i.e., promises to remain married for life, were false
representations at the time he made them. Similarly, the jury reasonably could infer
that Jawed made representations that were intended to be acted upon, were known
to be false when he made them, and caused injury to Nabila in the form of grief
and lost reputation.

      Jawed further contends that the evidence established that Nabila continued
to cohabitate with Jawed after discovering the alleged fraud and, therefore, the
evidence is insufficient to support the jury’s verdict. On cross-examination,
opposing counsel asked Nabila if she continued living with Jawed after she
discovered that Jawed “lies and hides things,” which she alleged was a fraud.
Nabila answered affirmatively. Furthermore, Nabila answered affirmatively that
she “discovered what [she calls a] fraud but [she] chose to continue living as a wife
with [Jawed.]” She later clarified her position, though, stating that she “didn’t
know at the time” about the “green card fraud,” and that she only realized Jawed
married her for a green card when Jawed divorced her by the Islamic tradition.
Nabila’s clarification was consistent with her testimony on direct-examination,
when she testified that she realized her husband married her only for the green card


                                         8
“when I found out he divorced me.”

      Although Jawed contends that Nabila’s testimony conclusively established
that she voluntarily cohabitated with him after discovering the fraud, Nabila’s later
testimony conflicts with that conclusion. Viewing the evidence in a light favorable
to the verdict, we must assume that the jurors resolved all conflicts in accordance
with the verdict. City of Keller, 168 S.W.3d at 820. Here, the jury could resolve
any conflicts in her testimony by determining that Nabila discovered many of
Jawed’s lies during the marriage, yet she was never aware of the entire fraud
regarding the green card until after Jawed divorced her. By the time Jawed
divorced Nabila, the couple was not cohabitating. Thus, the evidence is sufficient
to support the jury’s conclusion that Nabila did not cohabitate with Jawed after
discovering the fraud.

      Finally, Jawed asserts that we should reverse the trial court’s decisions
because Nabila threatened to leave the marriage if Jawed did not sign an agreement
stating that, among other things, Jawed would not lie to Nabila nor apply for a
green card for any of his family members. Jawed contends that, “there is no Texas
law . . . where the party threatening divorce and making written demands upon the
other party has ever successfully been granted an annulment.” Nowhere in Jawed’s
appellate brief does he explain why the agreement he signed with Nabila should
render the evidence legally insufficient, and we do not determine this fact is
controlling. The fact that Nabila attempted to repair the marriage by demanding
that Jawed change his behavior has no bearing on whether Jawed made false
representations intended to induce Nabila into the marriage in the first place.

      Given the circumstantial evidence tending to show Jawed’s intent not to
perform his obligations under his marital vows and Nabila’s testimony that she did
not discover the fraud until after she and Jawed had separated, we determine

                                          9
legally sufficient evidence exists to support the jury’s findings. See Aquaplex, 297
S.W.3d at 775.

      We overrule Jawed’s issues and affirm the trial court’s denial of his motions
for JNOV and new trial.




                                      /s/    Ken Wise
                                              Justice



Panel consists of Chief Justice Frost and Justices Jamison and Wise (C.J. Frost,
dissenting).




                                        10